DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 09/23/2021.
Claims 9 – 11 have been added. Claims 1 – 6, 9, 7, 10, 8 and 11 are renumbered as 1 – 11 respectively.
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 7, 8, a method, system  configured to control a drive apparatus driving a control target comprised in a factory automation system in accordance with a command value, and to access a database including the teaching of “receiving a control program configured to generate the command value; determining an identification name, in the database, of each collection target variable included in the control program; based on a predetermined correspondence between a data type usable in the control program and a data type usable in the database, identifying a data type, in the database, of each collection target variable, the data type corresponding to the data type of the variable in the control program; outputting an SQL statement creating, in the database, a table in which the collection target variables are stored, based on the determined identification name of each collection target variable and the identified data type of each collection target variable; and outputting, based on the SQL statement, a mapping table indicating, for each of the collection target variables, an association between the data type usable 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161